Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species D (figure 6), including claims 1-13, 15-17, and 20, in the reply filed on 08/30/2022 is acknowledged.  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 20180275457) in view of Huh et al. (US 6,307,216).
Regarding claim 1, Chang et al. (figure 4) discloses a display panel, comprising: 
a first display region (the first group of 8 pixels 110) and a second display region (the remaining of the pixels) which are adjacently arranged, wherein: 
a light transmittance of the first display region is greater than a light transmittance of the second display region (white and blue colors); 
the first display region includes a plurality of first pixels (R G B and white) arranged in an array; 
a first pixel of the plurality of first pixels includes a first region (R and G) and a second region (B and W); 
the first region includes a plurality of first sub-pixels with different colors (R and G); and a light transmittance of the second region is greater than a light transmittance of the first region (areas of R and G are greater than areas of B and W); and 
first sub-pixels arranged along a first direction form a first sub-pixel row, and first sub-pixels arranged along a second direction form a first sub-pixel column, wherein the first direction intersects the second direction; and 
a plurality of scan lines and a plurality of data lines (111 and 121) extending along the second direction, wherein: 
one first sub-pixel row is electrically connected to at least two of the plurality of scan lines (upper and lower rows); 
the plurality of data lines includes first data lines, wherein one of the first data lines is electrically connected to the first sub-pixel column.
Chang et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Chang et al. is silent regarding at least a part of the first data lines is made of a transparent conductive material; and in the first display region, at least two of the first data lines are connected with each other through a connection line.  Huh et al. (figure 1) teaches at least a part of the first data lines is made of a transparent conductive material; and in the first display region, at least two of the first data lines are connected with each other through a connection line (300 and 410; see at least column 4, lines 24-35).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data lines as taught by Huh et al. in order to achieve a redundancy line structure used to effectively repair disconnection defects of the data line.
Regarding claim 2, Chang et al. (figure 4) discloses wherein: the second display region includes a plurality of second pixels arranged in an array; the plurality of second pixels includes a plurality of second sub-pixels with different colors; second sub-pixels arranged along the first direction form a second sub-pixel row; second sub-pixels arranged along the second direction form a second sub-pixel column; and one second sub-pixel row is electrically connected to one of the plurality of scan lines; the plurality of data lines further includes second data lines, and one of the second data lines is electrically connected to the second sub-pixel column; and the at least two of the first data lines, which are connected with each other through the connection line, are connected to one of the second data lines.
Regarding claim 3, Huh et al. (figure 1) teaches wherein: a material of the connection line is same as a material of the second data lines (300 and 410; see at least column 4, lines 24-35).
Regarding claim 4, Huh et al. (figure 1) teaches wherein: the at least two of the first data lines, which are connected with each other through the connection line, include a first sub-data line and a second sub-data line; the first sub-pixel column electrically connected to the first sub-data line is an M-th sub-pixel column; and the first sub-pixel column electrically connected to the second sub-data line is an N-th sub-pixel column; and in a same first sub-pixel row, a first sub-pixel of the M-th sub-pixel column and a first sub-pixel of the N-th sub-pixel column are connected to different scan lines (300 and 410; see at least column 4, lines 24-35).
Regarding claim 5, Huh et al. (figure 1) teaches wherein: the first data lines are all made of the transparent conductive material (410; see at least column 4, lines 24-35).
Regarding claim 6, Huh et al. (figure 1) teaches wherein: the at least two of the first data lines, which are connected with each other through the connection line, and one second data line are electrically connected through a first contact via (300 and 410; see at least column 4, lines 24-35).
Regarding claim 7, Huh et al. (figure 1) teaches wherein: a first data line includes a first sub-portion and a second sub-portion, wherein the first sub-portion is in the first region, and the second sub-portion is in the second region; and the first sub-portion is made of a non-transparent conductive material, and the second sub-portion is made of the transparent conductive material (300 and 410; see at least column 4, lines 24-35).
Regarding claim 8, Huh et al. (figure 1) teaches wherein: the first sub-portion is electrically connected to the second sub-portion through a second contact via (300 and 410; see at least column 4, lines 24-35).
Regarding claim 9, Huh et al. (figure 1) teaches wherein: the connection line is configured, extending along the first direction (300 and 410; see at least column 4, lines 24-35).
Regarding claim 10, Chang et al. (figure 4) discloses wherein: an area of the first region is less than or equal to an area of the second region.
Regarding claim 11, Chang et al. (figure 4) discloses wherein: the second region includes a plurality of white sub-pixels, wherein an area of a first sub-pixel is less than or equal to an area of a white sub-pixel.
Regarding claim 12, Chang et al. (figure 4) discloses wherein: along the first direction, a length of the first sub-pixel is equal to a length of the white sub-pixel; and along the second direction, a length of the first sub-pixel is less than the length of the white sub-pixel.
Regarding claim 13, Chang et al. (figure 4) discloses wherein: along the second direction, a sum of a length of the white sub-pixel and a length of the first sub-pixel is equal to an integral multiple of a length of a second sub-pixel  (the data lines and gate lines can be extended in different directions, xyz).
Regarding claim 15, Chang et al. (figure 4) discloses wherein: along the second direction, the length of the second sub-pixel equals to the length of the first sub-pixel, and the length of the white sub-pixel is an integral multiple of the length of the second sub-pixel (the data lines and gate lines can be extended in different directions, xyz).
Regarding claim 16, Chang et al. (figure 4) discloses wherein: the scan lines are configured, straight-line extending along the first direction.
Regarding claim 17, Chang et al. (figure 4) discloses wherein: along the second direction, the length of the first sub-pixel is less than the length of the second sub-pixel (a pixel and a subpixel can comprise multiple pixels).
Regarding claim 20, Chang et al. (figure 4) discloses a display device, comprising: a display panel, comprising: 
a first display region (the first group of 8 pixels 110) and a second display region (the remaining of the pixels) which are adjacently arranged, wherein: 
a light transmittance of the first display region is greater than a light transmittance of the second display region (white and blue colors); 
the first display region includes a plurality of first pixels arranged in an array; a first pixel of the plurality of first pixels includes a first region and a second region (areas of R and G are greater than areas of B and W); 
the first region includes a plurality of first sub-pixels with different colors; and a light transmittance of the second region is greater than a light transmittance of the first region; and first sub-pixels arranged along a first direction form a first sub-pixel row, and first sub-pixels arranged along a second direction form a first sub-pixel column, wherein the first direction intersects the second direction; and 
a plurality of scan lines and a plurality of data lines  (111 and 121) extending along the second direction, wherein: 
one first sub-pixel row is electrically connected to at least two of the plurality of scan lines  (upper and lower rows); 
the plurality of data lines includes first data lines, wherein one of the first data lines is electrically connected to the first sub-pixel column.
Chang et al. discloses the limitations as shown in the rejection of claim 20 above.  However, Chang et al. is silent regarding at least a part of the first data lines is made of a transparent conductive material; and in the first display region, at least two of the first data lines are connected with each other through a connection line.  Huh et al. (figure 1) teaches at least a part of the first data lines is made of a transparent conductive material; and in the first display region, at least two of the first data lines are connected with each other through a connection line (300 and 410; see at least column 4, lines 24-35).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data lines as taught by Huh et al. in order to achieve a redundancy line structure used to effectively repair disconnection defects of the data line.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871